Per curiam.
On exceptions. This action upon a promissory note was referred with right of exceptions in matters of law. The exceptions to the acceptance of the report by the presiding justice in the Superior Court are based upon objections filed below to rulings and findings of the referee.
We have no transcript of testimony taken at the hearing before the referee, or findings of fact by the referee other than the single finding of an amount due the plaintiff. It is clear from defendants’ argument that there was evidence presented apart from certain exhibits in the record. The record is not complete. We are unable therefore to consider the exceptions and they are overruled.
No injustice will result from this disposition of the case. At oral argument counsel for the defense admitted the *87amount found by the referee was due upon the note with possibly some minor adjustment in interest. We are unable to understand what advantage the defendants sought to gain by objection to the report below and by pressing exceptions before us. We are in accord with the view expressed by defense counsel at argument, that the case is a “pebble in the shoe.”
Carl R. Wright, for plaintiff.
Bartolo M. Siciliano, for defendant.
Sitting: Fellows, C. J., Williamson, Webber, Beliveau, Tapley, JJ. Murray, A. R. J. Clarke, J., did not sit.
Under the circumstances there is no necessity for awaiting written argument of the plaintiff before deciding the case.

Exceptions' overruled.